DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 30, 31, and 35) in the reply filed on 10/12/2021 is acknowledged.
Claims 36, 38, 39, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.
Claims 30, 31, and 35 are under consideration on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 31, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially" in claim 30 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
Claim 35 recites the limitation "geometry,” but there is insufficient antecedent basis for this limitation in the claim. Claim 35 depends from claim 31, which does not recite any “capillary network geometry”. Correction is required.
The term "pre-patterned" in claim 35 is a relative term which renders the claim indefinite.  The term "pre-patterned" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it is ambiguous if “pre-patterned” is intended to further limit the claimed composition or the product-by-process limitations of claim 31. Correction is required. 
	In so much that claims 31 and 35 depend from claim 30 and do not resolve the point of confusion, these claims must be rejected with claim 30 as indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30, 31, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. 
does not include the product-by-process limitations to the device, support, culture medium cells, and a gel dissolved within the culture medium. See M.P.E.P. § 2111 and 2113.
Therefore, the broadest reasonable interpretation of the scope of claims 30, 31, and 35 must necessarily read on in vivo formed capillary networks inclusive of humans. Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Capillary blood vessels naturally have a diameter of about 5-20 microns and form networks in vivo in vertebrates (e.g. humans); see the encyclopedic definition of “capillary” (Capillary. (2005). In W. G. Hale, V. A. Saunders, & J. P. Margham, Collins dictionary of biology (2nd ed.). Collins; Reference U).

 This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The product-by-process limitations in claim 30 simply Oxygen Transport to Tissue XXIX (2008), Ch. 23, p199-205; Reference V) teaches a formed capillary network composition made from endothelial cells and formed in a micropatterned networking comprising grooves coated with gelatin gel (subheading 23.2.2-2.4), wherein the grooves (and so necessarily the formed capillary tubes) having widths (diameters) of about 20-30 µm (Fig. 23.3) and thus rendering the product-by-process-limitations of claim 30 as well as claims 31 and 35 routine and conventional.  Similarly, Takei et al. (Biotechnol. Prog. (2007), 2, 182-186; Reference W) teaches a formed capillary network made in a comprising endothelial cells and made in a device comprising cell culture medium, a surface/support comprising liquid and then gelled collagen (p183, subheading “Fabrication of Artificial Endothelialized Tubes with Predetermined 3D Configuration” and Fig. 1), and wherein the capillary tubes have diameters of about 500 µM (p183, subheading “Formation of Capillary-like Structures”) and thus rendering the product-by-process-limitations of claim 30 as well as claims 31 and 35 routine and conventional.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 30, 31, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Gao et al. (Oxygen Transport to Tissue XXIX (2008), Ch. 23, p199-205; Reference V).
Gao teaches a formed capillary network composition made from endothelial cells and formed in a micropatterned networking comprising  grooves coated with gelatin gel (subheading 23.2.2-2.4), wherein the grooves (and so necessarily the formed capillary tubes) having widths (diameters) of about 20-30 µm (Fig. 23.3), anticipating or reading on claims 30, 31, and 35.  
Regarding the product-by-process limitations of claim 30, see M.P.E.P. § 2113; product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Furthermore, alternate grounds of rejection under both 102 and 103 is permissible given the lack of physical description of product-by-process claims and the inability of the USPTO to manufacture and compare products. See M.P.E.P. § 2113 (III). Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, the formed capillary network product of Gao is substantially identical to the claimed form capillary network product, and the only difference between Gao and the claims is that Gao does not manufacture the product with any gel forming material dissolved in the cell culture medium. The burden is shifted to Applicant to show that the manufacturing process steps of the product-by-process claims impart any novel and/or non-obvious structural characteristics to the claimed product as compared to the composition taught by Gao Particularly, if the product-by process limitations of claim Gao impart no structural difference then the claims are 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 30, 31, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Takei et al. (Biotechnol. Prog. (2007), 2, 182-186; Reference W).
Takei teaches a formed capillary network having a pre-determined pattern made in a comprising endothelial cells and made in a device comprising cell culture medium, a surface/support comprising liquid and then gelled collagen (p183, subheading “Fabrication of Artificial Endothelialized Tubes with Predetermined 3D Configuration” and Fig. 1), and wherein the capillary tubes have diameters of about 500 µM (p183, subheading “Formation of Capillary-like Structures”), anticipating or reading on claims 30, 31, and 35. 
Regarding the product-by-process limitations of claim 30, see M.P.E.P. § 2113; product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Furthermore, alternate grounds of rejection under both 102 and 103 is permissible given the lack of physical description of product-by-process claims and the inability of the USPTO to manufacture and compare products. See M.P.E.P. § 2113 (III). Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean C. Barron/Primary Examiner, Art Unit 1653